To the Honorable the Supreme Court of the Territory of Michigan.

The petition of Orange Risdon of the County of Wayne in said Territory humbly shews.
That by reference to the warrant or Commission under the hand of the Hon James Witherell acting Governor of said Territory hereunto annexed it will appear that your petitioner was on the 14th day of October last appointed a commissioner under the act of the Legislative Council, entitled “an act to provide for laying out certain Territorial Roads & for other purposes” approved June 23. 1828. That your petitioner did thereupon enter upon & did discharge the duties required by said appointment as by reference to the account and certificate hereto annexed signed by a majority of the commissioners under said act will appear. That under the said act your petitioner acted as surveyor in laying out and surveying the Territorial road therein described, and, that his account for services against said Territory, as such Surveyor has been certified by a majority of the said Commissioners as by reference to the account hereto annexed, will also appear.-
And your petitioner further shews that the said accounts have been duly presented to the Treasurer of this Territory for Examination and allowance, and were this day wholly rejected and disallowed by the said Treasurer, for the reason that in the examination and survey of said road your petitioner acted in the double capacity of Commissioner and surveyor, as by reference to the endorsements made by the said Treasurer on the said accounts respectively will appear.
And your petitioner further shews that he thinks himself aggrieved by the rejection and disallowance of the said accounts, and in pursuance of the statute in such case adopted and provided prays of this Honorable Court redress in the premises and prays that he may have his rights therein—
And your petitioner further shews that in consequence of the sickness of Willis Merrit one of the Commissioners named in the act aforesaid, and who was thereby incapable from attending to the duties of said appointment it became necessary that your petitioner should as a commissioner certify to the accounts aforesaid— Dated January 17. 1828— Orange Risdon
*525Wayne County Ss.
Orange Risdon the above petitioner being duly sworn says that the facts set forth in the above petition are true.
Sworn this 17. January 1829 j before me in open Court }• John Winder Clk. J
Orange Risdon